NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                         JUN 9 2020
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

UNITED STATES OF AMERICA,                       No. 19-10324

                Plaintiff-Appellee,             D.C. No.
                                                1:18-cr-00003-DAD-BAM-1
 v.

BERT HARRIS,                                    MEMORANDUM*

                Defendant-Appellant.

                   Appeal from the United States District Court
                      for the Eastern District of California
                    Dale A. Drozd, District Judge, Presiding

                             Submitted June 2, 2020**

Before:      LEAVY, PAEZ, and BENNETT, Circuit Judges.

      Bert Harris appeals from the district court’s judgment and challenges the

123-month sentence imposed following his guilty-plea conviction for carrying a

firearm during and in relation to a drug trafficking crime in violation of 18 U.S.C.

§ 924(c), being a felon in possession of a firearm in violation of 18 U.S.C.



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
§ 922(g)(1), and possession with intent to distribute methamphetamine in violation

of 21 U.S.C. § 841(a)(1). We have jurisdiction under 28 U.S.C. § 1291, and we

affirm.

       Harris contends that his sentence is substantively unreasonable. The district

court did not abuse its discretion. See Gall v. United States, 552 U.S. 38, 51

(2007). The sentence at the low end of the Guidelines range is substantively

reasonable in light of the 18 U.S.C. § 3553(a) factors and the totality of the

circumstances, including, as the district court highlighted, the nature of the offense,

Harris’s criminal history, and the need to protect the public. See Gall, 552 U.S. at

51; see also United States v. Gutierrez-Sanchez, 587 F.3d 904, 908 (9th Cir. 2009)

(“The weight to be given the various factors in a particular case is for the discretion

of the district court.”).

       AFFIRMED.




                                           2                                     19-10324